Citation Nr: 1605351	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for degenerative joint disease (DJD) of the right knee, decreased to 10 percent from March 1, 2010.

2.  Entitlement to restoration of a 20 percent rating for DJD of the left knee, decreased to 10 percent from March 1, 2010.

3.  Entitlement to restoration of a 10 percent rating for instability of the right knee, decreased to noncompensable from March 1, 2010.

4.  Entitlement to a rating in excess of 20 percent for DJD of the right knee.

5.  Entitlement to a rating in excess of 20 percent for DJD of the left knee.

6.  Entitlement to a rating in excess of 10 percent for instability of the right knee.

7.  Entitlement to a compensable rating for instability of the left knee.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1990, with prior unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, December 2009, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In September 2015, the Veteran testified before the undersigned during a hearing in Washington, D.C.  A transcript of the hearing is included in the electronic claims file.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

The appeal has been characterized by the RO as consisting of only claims for higher ratings for DJD of the right knee and left knee.  However, the Board finds the claims for rating restorations as listed on the title page to be part and parcel of the appeal.  In a March 2009 rating decision, the RO proposed to reduce the rating assigned for DJD of the right and left knees, and instability of the right knee.  While this rating decision was not final, the Veteran nonetheless expressed his disagreement with the proposed rating reduction in an April 2009 statement.  VBMS Entry April 21, 2009.  In a December 2009 rating decision, the RO reduced the ratings for DJD of the right and left knees from 20 percent to 10 percent, effective March 1, 2010.  The Veteran filed a timely notice of disagreement (NOD) in response.  VBMS Entry March 3, 2010.  Thus, the Board finds that claims for restoration of the prior ratings are a component of the appeal, and they have included above.  The Board finds this interpretation of the appeal is most consistent with the Veteran's intentions. 

While the claims for higher ratings for instability of the right and left knees have similarly been excluded from the title page of the statement of the case (SOC) and SSOC, the January 2013 SSOC included the regulations pertaining to instability of the knees, 38 C.F.R. § 4.71a, Diagnostic Code 5257, and denied the claims based on that regulation, in addition to other diagnostic codes.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Further, it is clear that the Veteran has sought higher ratings for his service-connected bilateral knee disabilities as a whole.  The appeal stems from a March 2008 claim for higher ratings.  At the September 2015 hearing, and in various correspondence, the Veteran argued in support of higher ratings for instability of the knees, in addition to DJD.  He filed a timely NOD to the March 2009 rating decision, which, in addition to proposing rating reductions, also denied a compensable rating for left knee instability.  VA's laws and regulations pertinent to rating the knees contemplate evaluating all manifestations of the disability and allow for assignment of separate evaluations for instability and limitation of motion (flexion and/or extension) of the joint.  Given this, the Board's analysis of the bilateral knee disability claims will contemplate the right and left knee disabilities as a whole, to include consideration of increased evaluations both for instability and limitation of motion of the joint.  For all of the above reasons, he Board has characterized the appeal as including claims for higher ratings for instability of the knees, as shown on the title page.  

Since issuance of the January 2013 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in September 2015 the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  See VBMS Entry September 22, 2015.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The issues of entitlement to a rating in excess of 20 percent for DJD of the right knee, a rating in excess of 20 percent for DJD of the left knee, a rating in excess of 10 percent for instability of the right knee, and a compensable rating for instability of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2009 rating decision, which reduced the rating for the Veteran's DJD of the right knee from 20 to 10 percent, failed to comply with pertinent law and regulations. 

2.  The December 2009 rating decision, which reduced the rating for the Veteran's instability of the right knee from 10 to noncompensable, failed to comply with pertinent law and regulations. 

3.  The Veteran's service-connected DJD of the left knee was rated 20 percent disabling for less than five years when the RO, in a March 2009 rating decision, proposed to reduce the rating to 10 percent.  The rating reduction was implemented in a December 2009 decision, effective March 1, 2010.

4.  In December 2009, when the rating for the Veteran's DJD of the left knee was reduced, the evidence did not show improvement in the service-connected disability, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work


CONCLUSIONS OF LAW

1.  The December 2009 rating decision that reduced the rating for the Veteran's DJD of the right knee from 20 to 10 percent, effective March 1, 2010, was improper and is void ab initio. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The December 2009 rating decision that reduced the rating for the Veteran's instability of the right knee from 10 to noncompensable, effective March 1, 2010, was improper and is void ab initio. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

3.  The December 2009 rating decision that reduced the rating for the Veteran's DJD of the left knee from 10 to noncompensable, effective March 1, 2010, was improper and the 10 percent rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010-5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claims for entitlement to restorations of 20 percent ratings for DJD of the right and left knees and a 10 percent rating for instability of the right knee, all notification and development actions needed to fairly adjudicate these claims have been accomplished.  A discussion of the procedural requirements set forth in 38 C.F.R. § 3.105(e) is also unnecessary for this reason.

Analysis

Disability ratings may be reduced, however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Court additionally held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO when the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 281-282.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 
38 C.F.R. § 3.344(c), applicable to ratings in effect for less than 5 years, such as the claim involving DJD of the left knee, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  

Under 38 C.F.R. § 3.344(a) & (b), applicable to ratings in effect for longer than 5 years, such as the claims for DJD and instability of the right knee, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320   (1995). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

 When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Right Knee DJD & Instability

The Veteran was awarded service connection for chondromalacia patella of the right knee in an October 1990 rating decision, and a noncompensable rating was assigned from April 25, 1990.  The rating was increased to 10 percent in a July 1996 rating decision, and 20 percent in an August 1997 rating decision.  The 20 percent rating was continued in rating decisions of June 1998 and August 1999.  In June 2000 and October 2002, the Board remanded the claim of entitlement to a rating in excess of 20 percent for chondromalacia of the right knee with
degenerative changes for further development.  Throughout this procedural history, the right knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the code pertaining to instability.

In a July 2003 decision, the Board determined that the Veteran's service-connected right knee disability had been improperly rated under Diagnostic Code 5257, and that the correct code applicable to the disability was Diagnostic Code 5099-5010, pertaining to arthritis.  July 2003 Board Decision, p. 11-12.  The Board assigned a 20 percent disability rating for arthritis of the right knee, and also assigned a separate 10 percent disability rating for instability of the right knee.

In an August 2003 rating decision, the RO implemented the Board's decision and assigned a 20 percent disability rating for arthritis of the right knee, and a separate 10 percent disability rating for instability of the right knee, both effective from October 28, 1997.  The ratings were continued in a January 2005 rating decision.

In March 2009, the RO proposed to reduce the 20 percent rating assigned for DJD of the right knee to 10 percent, and the 10 percent rating assigned for instability of the right knee to noncompensable.  It appears that this March 2009 rating decision replicated a December 2008 rating decision, found only in Virtual VA.

In December 2009, the RO reduced the 20 percent rating assigned for DJD of the right knee to 10 percent, and the 10 percent rating assigned for instability of the right knee to noncompensable, both effective from March 1, 2010.  In a May 2011 rating decision, the RO denied a rating higher than 10 percent for DJD of the right knee.

The reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  The decision to reduce was not in accordance with law because the RO did not make a finding that the VA compensation examinations used as a basis for the reductions were as full and complete as the examinations on which the 20 percent and 10 percent ratings were established.  There were no findings or discussion on whether there was material improvement, and there were no findings that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  The December 2009 rating decision reflects no consideration or application of the procedures of 38 C.F.R. § 3.344.

Moreover, the Board's review of the evidence before the RO in December 2009 also does not clearly reflect a finding of material improvement, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

As for DJD, as noted, a 20 percent rating was assigned for the Veteran's right knee disability in an August 1997 rating decision, based on a July 1997 VA examination report, although, as discussed by the Board in July 2003, the RO improperly applied Diagnostic Code 5257 to the disability.  The 20 percent rating for DJD was reestablished by the Board in July 2003 by application of Diagnostic Code 5099-5010, based on VA examination reports of July 2002 and February 2002.  Comparing any of these VA examination reports to the October 2008 and August 2009 VA examination reports which founded the basis for the reduction, does not reflect improvement. On VA examination in July 1997, flexion of the right knee was to 120 degrees.  On VA examination in January 2002 flexion of the right knee was to 135 degrees, and on VA examination in February 2002, flexion of the right knee was to 120 degrees.  By contrast, flexion of the right knee on VA examinations in October 2008 and August 2009 was to 100 degrees, which indicates a worsening, not an improvement.  See 38 C.F.R. § 4.71, Plate II (normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.)  

As for instability, and VA examination reports of January 2002 and February 2002 founded the basis for the 10 percent rating assigned for right knee instability assigned in the July 2003 Board Decision and implementing August 2003 rating decision.  In those reports, the Veteran made no complaints of instability.  He could rise and stand normally, his gait was normal, and he could hop moderately well on both feet.  He squatted with mild to moderate difficulty.  By contrast, on VA examinations in October 2008 and August 2009, the Veteran reported a "give-away" feeling in the right knee.  He could not perform heel walking or toe walking, and could squat only 1/4 of the way down.  He walked with a mild limp to the right.  He used a cane, presumably to assist with stability.  This indicates a worsening, not an improvement, of the Veteran's right knee instability.

In addition, the October 2008 VA examiner did not indicate that he had reviewed the claims file in rendering his conclusions. The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

The December 2009 rating reductions were erroneous as the RO failed to make any findings in accordance with 38 C.F.R. § 3.344.  Moreover, it cannot be stated with any certainty that there has been material improvement of the Veteran's service-connected right knee DJD or instability since the time the respective 20 and 10 percent ratings were established.  Thus, the 20 and 10 percent ratings are restored, effective March 1, 2010. 

Left Knee DJD

The Veteran was awarded service connection for left knee DJD in an October 1990 rating decision, and a noncompensable rating was assigned effective April 25, 1990.  A rating of 10 percent was awarded in an August 1999 rating decision, and the 10 percent rating was continued in May 2002 and January 2005 rating decisions.

In a February 2008 rating decision, a 20 percent rating for the Veteran's left knee DJD was awarded, effective January 1, 2007.   In assigning this rating, the RO relied on a March 2007 VA examination report showing extension limited to 10 degrees, although the rating decision indicates that the RO misread the report and found that extension was limited to 15 degrees.  The March 2007 VA examination report further showed that flexion was to 105 degrees with pain on motion.  There was an additional five-degree loss of motion due to pain after repetitive use.  There were no flare-ups.

In March 2009, the RO proposed to reduce the 20 percent rating assigned for DJD of the left knee to 10 percent.  As previously noted, it appears that this March 2009 rating decision replicated a December 2008 rating decision, found only in Virtual VA.

In December 2009, the RO reduced the 20 percent rating assigned for DJD of the left knee to 10 percent, effective from March 1, 2010.  In a May 2011 rating decision, the RO denied a rating higher than 10 percent for DJD of the left knee.

In the December 2009 rating decision, the RO relied on the October 2008 VA examination report, showing that the Veteran used a brace and took medication for pain.  There was no swelling, effusion, or deformity.  Flexion was to 120 degrees, and extension was to 10 degrees.  In a January 2009 addendum report, the examiner found no evidence of additional limitation due to pain, weakness, fatigue, or lack of endurance after repeated motion.  There was no adverse impact on activities of daily living, personal grooming, hygiene, transportation, or current occupation.  On VA examination in August 2009, there was diffuse tenderness bilaterally with moderate crepitus bilaterally on extension.  Flexion was to 130 degrees and extension was to 0 degrees.  The Veteran used a brace and a cane, but the examiner questioned whether a cane was required.  The Veteran walked with a slow gait with a mild limp to the right.  X-rays showed DJD bilaterally.  The examiner found mild to moderate decreased motion and excess fatigability.  There was no additional loss of motion or functional during flare ups.  Flare-ups occurred daily and were of moderate severity and duration.

Applying the facts to the criteria discussed above, the Board finds the evidence before the RO in December 2009 did not indicate overall improvement in the Veteran's service-connected DJD of the left knee, including an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

On both VA examination in March 2007 and in October 2008, extension was limited to 10 degrees.  This indicates stability of the disability, not improvement.  Further, on VA examination in October 2008 and August 2009, the Veteran reported daily flare-ups of moderate severity and duration, while on VA examination in March 2007, there were no flare-ups.  This indicates a worsening of the disability, not an improvement.
Moreover, contemporaneous treatment records do not indicate improvement.  For example, in November 2007, flexion of the left knee was to 127 degrees, a similar measurement to those obtained in October 2008 and August 2009, indicating a stability of symptoms.  VBMS Entry November 12, 2009, p, 66/71.  In a February 2010 VA treatment record, flexion of the left knee was to 100 degrees, indicating a worsening of the disability.  VBMS Entry February 24, 2010.  See Dofflemyer, 2 Vet. App. at 281-282 (holding post reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.)  

Moreover, as noted above, there is no indication that the October 2008 VA examiner reviewed the claims file.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

It cannot be stated with any certainty that there has been actual improvement of the Veteran's service-connected left knee DJD since the time the 20 percent rating was established.  Thus, the 20 percent rating is restored, effective March 1, 2010. 


ORDER

The reduction of the rating for the Veteran's DJD of the right knee from 20 percent to 10 percent, effective March 1, 2010, was improper; the 20 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.

The reduction of the rating for the Veteran's DJD of the left knee from 20 percent to 10 percent, effective March 1, 2010, was improper; the 20 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.

The reduction of the rating for the Veteran's instability of the right knee from 10 percent to noncompensable, effective March 1, 2010, was improper; the 10 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.


REMAND

Additional development of the claims remaining on appeal is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records of recent knee surgery through the VA Medical Center in Baltimore, Maryland (VBMS Entry September 22, 2015 documenting pre-operative clearance for upcoming knee surgery).

Upload these records in separate electronic files to VBMS.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected bilateral knee disabilities.  

If the Veteran is recuperating from surgery, the RO must coordinate the scheduling of the examination with him, and ensure it is not scheduled until he is able to attend.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the Veteran's service-connected knee disorders, to include instability and limitations on range of motion.  The examiner must specifically describe reported knee symptoms and their effects on the Veteran's occupational functioning and activities of daily living.  

The examiner must:

(i) Provide the range of motion of the knees, expressed 
in degrees.  State whether the flexion is limited to 15 
degrees, 30 degrees, 45 degrees, or 60 degrees.

State whether the extension of the knees is limited to 
45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 
degrees, or 5 degrees.

State whether any functional loss due to pain and/or 
weakness causes disability beyond that reflected on 
range of motion measurements.

(ii) Conduct repetitive motion testing and note any 
decrease of range of motion after repetitive use, in 
degrees.  Specifically, determine whether the knees 
exhibit weakened movement, excess fatigability, 
incoordination, painful motion, and/or pain with use.

(iii) State whether the Veteran experiences recurrent 
subluxation or lateral instability of the knees and, if   
instability exists, the degree of instability (severe, 
moderate, or slight).

(iv) State whether there is any ankylosis, 
abnormalities of the semilunar cartilage, impairment 
of the tibia and/or fibula, or genu recurvatum of the 
knees.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Most recent VA examination report of April 2010

* September 2015 hearing testimony indicating that the Veteran now experiences difficulty with walking, driving, and using stairs, that the knees swell, collapse, grind, pop, and are stiff, and that he has missed many days at work due to his service-connected bilateral knee disabilities.

* September 2015 statement of the Veteran's wife that the Veteran cannot mow grass or change a tire due to his knee disabilities.  The Veteran has had to be carried due to his symptoms, and has occasionally taken her pain medication because his medication does not provide adequate relief. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After the above development has been conducted, determine if a claim for a total disability rating based on individual unemployability has been raised in connection with the pending claims for higher ratings for DJD and instability of the bilateral knees pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 

IF a claim for a TDIU is raised, conduct any development needed to adjudicate the claim.  This development may include: (i.) asking the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history; (ii) affording a VA examination to determine whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience, and (iii) adjudicating the claim for a TDIU.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


